internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-118491-00 date date legend taxpayer x d1 d2 d3 sb_se official dear this letter responds to a letter dated d1 and supplemental information submitted on behalf of taxpayer requesting an extension of time to make a retroactive election under sec_1_197-1t of the temporary income_tax regulations facts taxpayer represents that the facts are as follows taxpayer acquired a franchise in d2 by paying dollar_figurex as a franchise fee taxpayer did not make a retroactive election on their tax_return for the taxable_year ended d3 for their acquisition of the franchise law and analysis generally if a taxpayer acquired between july and august intangible_property that otherwise met the definition of a sec_197 intangible then the taxpayer could make an election to treat all qualifying intangibles as subject_to sec_197 treatment see sec_1_197-1t plr-118491-00 sec_1_197-1t provides that the retroactive election must be made by the due_date including extensions of time of the electing taxpayer’s federal_income_tax return for the election_year if however the taxpayer’s federal_income_tax return for the election_year is filed before date the election may be made by amending that return no later than date sec_1_197-1t provides that the term election_year means the taxable_year that includes date taxpayer’s election_year was the taxable_year ending d3 taxpayer did not make a sec_197 election for the taxable_year ending d3 because their tax professional was unaware of the above-cited regulation sec_1_197-1t provides that the retroactive election is made by attaching the election statement described in sec_1_197-1t to the taxpayer’s original or amended income_tax return for the election_year sec_1_197-1t provides that an attempted election that does not satisfy the requirements of sec_1_197-1t is not valid sec_1_197-1t provides that for an election under sec_1_197-1t to be valid the electing taxpayer must file with its federal_income_tax return for the election_year a written election statement as an attachment to form_4562 depreciation and amortization that satisfies the requirements of sec_1_197-1t the electing taxpayer must also forward a copy of the election statement to the statistics branch qam s irs ogden service_center attn chief statistics branch p o box ogden ut sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions plr-118491-00 based solely on the facts and representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently taxpayer is granted an extension of time for making the retroactive election under sec_1 1t c until calendar days following the date of this letter taxpayer must file the election with their amended federal_income_tax return for the taxable_year ended on d3 and must comply with all the requirements of sec_1_197-1t c and e in addition a copy of this letter along with a copy of the election should be sent to the sb_se official a copy is enclosed for that purpose if any of taxpayer’s returns subject_to the amended_return requirement under sec_1_197-1t are closed taxable years the allowable amortization beginning with the first open taxable_year in the recovery_period is computed by dividing the basis of the property adjusted by the greater of any depreciation or amortization deduction allowed_or_allowable in the closed_year s had the election been made timely by the number of months remaining in the recovery_period as determined under sec_197 and sec_1_197-1t except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent we are sending a copy of this letter to the sb_se official in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of sec_6110 purposes
